Title: To Thomas Jefferson from John Jay, 2 November 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 2nd. November 1785

My last to you was of the 15th. September, since which I have been honored with yours of the 12th. July by Doctr. Franklin. He arrived at Philadelphia in as good Health as when he left France; but travelling by Land being painful to him, we have not had the Pleasure of seeing him here.
We have been for some Time past looking in vain for a french Packet. Late Advices of the Algerines having commenced Hostilities against the United States, make us anxious to receive Letters from you, and to know whether Capt. Lamb is still absent. Duplicates of the Papers he was charged with will be sent Tomorrow to Mr. Adams by a Passenger in the English Packet.
The English give us some Trouble on our eastern Borders. The true River St. Croix is disputed, and they wish to extend their Jurisdiction to Lands actually held by Massachusetts. Mr. Adams has Instructions to represent this Matter to the british Court and endeavour to get the Dispute amicably terminated.

Our frontier Posts still remain occupied by british Garrisons, nor are we informed when they will be evacuated.
The late Requisition of Congress has been sent you. Another Copy and the subsequent public Papers accompany this. The Measures of the Legislatures at their ensuing Sessions will be very interesting; and you shall be informed of them.
The Convention respecting Consuls still lays before Congress, and I have as yet no orders on that Subject.
Mr. Houdon is the Bearer of this. Congress think of employing him, but he is not prepared to make an Estimate of the Expence of the Statue they have voted, so that this Matter must rest for the present.
A fœderal Court to decide the Claims of Massachusetts on part of New York is forming; and there is Reason to hope that disagreeable Business will be finally concluded. I have the Honor to be &ca:

John Jay

